 



Exhibit 10.19
Description of Compensation Payable to Directors
     In March, 2007, the Company amended its director compensation policy. The
amended policy will be effective April 2, 2007. The following summarizes the
compensation and benefits to be received by the Company’s directors under the
amended policy. It is intended to be a summary of the amended policy and is not
intended to provide any additional rights to any director.
Directors who are also employees of the Company are compensated as officers of
the Company and shall receive no additional compensation for serving as
directors. Each non-employee director shall receive an annual retainer of
$30,000 for service on the Board of Directors. In addition, each non-employee
director shall receive (i) $2,500 for attendance at each regularly scheduled
meeting of the Board of Directors or each committee meeting not otherwise held
on the day of a board meeting or other committee meeting, (ii) $1,000 for
attendance at each committee meeting held on the day of a board meeting or other
committee meeting, and (iii) $1,000 for attendance by telephone at any specially
called board meeting or committee meeting. The Chairs of the Audit Committee,
Compensation Committee and Nominating Committee shall receive additional annual
retainers of $10,000, $7,500 and $5,000, respectively. In addition, each
non-employee director shall be granted an option to purchase 10,000 shares of
the Company’s common stock upon the date of first election or appointment to the
Board of Directors and shall be granted automatically on an annual basis an
option to purchase 6,000 shares of such stock on the date of the Company’s
annual meeting of stockholders. The options will have an exercise price equal to
the fair market value of the Company’s common stock on the date of the grant and
will vest in four equal annual installments. Directors also will be reimbursed
for all out-of-pocket expenses incurred in attending board or committee
meetings.

